Citation Nr: 0937062	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  05-36 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from March 1958 to February 
1960.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision promulgated in January 2004 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.

The Veteran and his spouse provided testimony at a hearing 
before the undersigned Veterans Law Judge in January 2008.  A 
transcript of this hearing has been associated with the 
Veteran's VA claims folder.

In May 2008, the Board remanded this case for additional 
evidentiary development to include an examination which 
addressed the nature and etiology of the bilateral knee 
disorders.  The case has now been returned to the Board for 
further appellate consideration.  As a preliminary matter, 
the Board finds that the remand directives have been 
satisfied, and, thus, a new remand is not required to comply 
with the holding of Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case have been 
completed.

2.  The preponderance of the competent medical and other 
evidence of record is against a finding the Veteran's current 
bilateral knee disorders were incurred in or are otherwise 
the result of his active service, to include on a secondary 
basis.

3.  The Veteran has no service-connected disabilities.


CONCLUSIONS OF LAW

1.  A chronic right knee disorder was not incurred in or 
aggravated by active service, nor is it secondary to a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.310 (2008).

2.  A chronic left knee disorder was not incurred in or 
aggravated by active service, nor is it secondary to a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the Veteran was 
sent pre-adjudication notice via a letter dated in November 
2003, which is clearly prior to the January 2004 rating 
decision that is the subject of this appeal.  He was also 
sent additional notification via letters dated in June 2008, 
October 2008, and November 2008, followed by readjudication 
of the appeal by an August 2009 Supplemental Statement of the 
Case which "cures" the timing problem associated with 
inadequate notice or the lack of notice prior to the initial 
adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) 
(Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  

Taken together, the aforementioned VCAA letters informed the 
Veteran of what was necessary to substantiate his current 
appellate claim, what information and evidence he must 
submit, what information and evidence will be obtained by VA, 
and the need for the Veteran to advise VA of or to submit any 
evidence in his possession that was relevant to the case.  As 
such, this correspondence fully complied with the notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holding in Quartuccio, 
supra.  Moreover, the June 2008 letter included information 
regarding disability rating(s) and effective date(s) as 
mandated by the holding in Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In view of the foregoing, 
the Board finds that the Veteran was notified and aware of 
the evidence needed to substantiate his claims and the 
avenues through which he might obtain such evidence, and of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the Board finds that the duty to assist a 
claimant in the development of his or her case has been 
satisfied.  The Veteran's service treatment records are on 
file, as are various post-service medical records.  Further, 
the Veteran has had the opportunity to present evidence and 
argument in support of his claims, to include at the January 
2008 Board hearing.  The Board notes that the Veteran 
contended he was hospitalized for his right knee at the 
Eielson Air Force Base, and that searches for records of 
hospitalization at this base were conducted through official 
sources, but no such records were found.  Nothing indicates 
the Veteran has identified the existence of any other 
relevant evidence that has not been obtained or requested.  
Moreover, he was accorded a VA medical examination regarding 
this case in September 2008 which included an opinion that 
addressed the etiology of the current bilateral knee 
disorders.  As these opinions were based upon both a medical 
evaluation of the Veteran, and an accurate understanding of 
his medical history based upon review of his VA claims 
folder, the Board finds they are supported by an adequate 
foundation.  No competent medical evidence is of record which 
specifically refutes the findings of the September 2008 VA 
examination, and the Veteran has not otherwise identified any 
prejudice therein.  Accordingly, the Board finds that this 
examination is adequate for resolution of this case.  
Consequently, the Board finds that the duty to assist the 
Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the Veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  38 
C.F.R. § 3.159(a)(1).

The Veteran essentially contends that he injured his right 
knee while playing basketball during active service, and that 
his left knee developed secondary to the right.  He has also 
submitted medical evidence in support of his current right 
knee disorder (total replacement thereof) being due to an old 
injury.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
Board does note, however, that lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

Here, the Veteran's service treatment records do not show 
that he injured his right knee while on active duty.  There 
is a reference to his injuring his left ankle in November 
1958, and injuring his left knee playing basketball in 
December 1959, subsequent to his separation examination.  The 
Veteran has contended, to include at his January 2008 
hearing, that the reference to the injury being to his left 
knee in the service treatment records was in error, and 
maintains that it was his right knee which was injured at 
that time.  Moreover, he indicated that he was hospitalized 
for this injury at the Eielson Air Force Base.  However, as 
indicated above, no records were found concerning this 
purported hospitalization.

The Board further notes that there is no competent medical 
evidence of any chronic knee disorder(s) in the post-service 
medical records until many years after his separation from 
active duty.  For example, the first such evidence on file 
appears to be records dated in 2003, more than 50 years after 
service.  Granted, these records refer to his right knee 
having been scoped 15 years earlier, and a November 2003 
statement refers to his having had a knee arthroscopy in 
1988.  Nevertheless, even assuming the validity of these 
dates, it still indicates knee problems decades after the 
Veteran's separation from active service in February 1960.

The Court has indicated that the normal medical findings at 
the time of separation from service, as well as the absence 
of any medical records of a diagnosis or treatment for many 
years after service is probative evidence against the claim.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of low back condition); 
see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.); Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  Even though the inservice 
knee injury occurred subsequent to the Veteran's separation 
examination, there is still no medical evidence of knee 
disability until decades after service.

In addition, no competent medical opinion is of record which 
relates the etiology of either of the current bilateral knee 
disorders to service, to include as secondary to a service-
connected disability.  Rather, the September 2008 VA medical 
examination contains competent medical opinions against such 
a finding.  Specifically, the examiner opined that the right 
knee was not caused by or a result of military service, 
noting, in part, that chronicity was not established.  The 
examiner opined that the left knee disorder was caused by the 
right knee disorder, and provided a rationale in support of 
that opinion.  However, as service connection is not 
warranted for the right knee disorder, and the Veteran has no 
other service-connected disabilities, service connection 
cannot be established on a secondary basis.  As already 
noted, these opinions were based upon both an evaluation of 
the Veteran and review of his claims folder, and no competent 
medical opinion is of record which refutes the opinions of 
the VA examiner.

In summary, the record does not indicate any in-service right 
knee problems, the bilateral knee disorders were first 
diagnosed many years after service, the only competent 
medical opinion of record to address these disabilities are 
against them being directly related to service, and the 
Veteran has no other service-connected disabilities.  For 
these reasons, the Board finds that the preponderance of the 
competent medical and other evidence of record is against a 
finding that the Veteran's current bilateral knee disorders 
were incurred in or otherwise the result of his active 
service, to include on a secondary basis.  As the 
preponderance of the evidence is against these claims, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert, supra; see also Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, 
the benefits sought on appeal with respect to these claims 
must be denied.


ORDER

Entitlement to service connection for a right knee disorder 
is denied.

Entitlement to service connection for a left knee disorder is 
denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


